Exhibit 10.21


PRUDENTIAL FINANCIAL, INC.
2016 OMNIBUS INCENTIVE PLAN
(Effective May 10, 2016)
Article I

PURPOSE
The purpose of the “Prudential Financial, Inc. 2016 Omnibus Incentive Plan” (the
“Plan”) is to foster and promote the long-term financial success of Prudential
Financial, Inc. (the “Company”) and materially increase shareholder value by
(a) motivating superior employee performance by means of performance-related
incentives, (b) encouraging and providing for the acquisition of an ownership
interest in the Company by the Company’s and its Subsidiaries’ (as hereinafter
defined) employees, and (c) enabling the Company to attract and retain the
services of employees and other service providers upon whose judgment, interest,
and effort the successful conduct of its operations is largely dependent.
The Company has previously adopted the Prudential Financial, Inc. Omnibus
Incentive Plan (the “Prior Plan”), which provided for the grant of similar
equity-based compensation incentives. Effective upon the adoption of the Plan by
shareholders of the Company, the Prior Plan will be merged into this Plan,
thereby making available for the grant of awards under this Plan any authorized
shares of Common Stock (as herein defined) then available for grants under the
Prior Plan or subject to awards granted under the Prior Plan and forfeited after
the Plan becomes effective. All outstanding award grants under the Prior Plan
shall continue in full force and effect, subject to their original terms.
ARTICLE II    

DEFINITIONS
Section 2.1    Definitions. Whenever used herein, the following terms shall have
the respective meanings set forth below:
(a)    Adjusted Operating Income. “Adjusted Operating Income” means the
Company’s total pre-tax adjusted operating income for a fiscal year, as reported
in the Company’s Quarterly Financial Supplement.
(b)    Adjustment Event. “Adjustment Event” means any stock dividend, stock
split or share combination of, or extraordinary cash dividend on, the Common
Stock or recapitalization, reorganization, merger, consolidation, split-up,


1



--------------------------------------------------------------------------------




spin-off, combination, dissolution, liquidation, exchange of shares, warrants or
rights offering to purchase Common Stock at a price substantially below Fair
Market Value, or other similar event affecting the Common Stock of the Company.
(c)    Alternative Awards. “Alternative Awards” shall have the meaning set forth
in Section 10.2.
(d)    Annual Incentive Awards. “Annual Incentive Awards” means an Award made
pursuant to Article IX of the Plan with a Performance Cycle of one year or less.
(e)    Approved Retirement. “Approved Retirement” means termination of a
Participant’s employment (i) on or after having met the conditions for normal or
early retirement established under any defined benefit pension plan maintained
by the Company or a Subsidiary and in which the Participant participates or
(ii) on or after attaining age 55 and completing 5 years of service (or such
greater period of service as the Committee shall specify from time to time).
Notwithstanding the foregoing, with respect only to Participants who reside in
the United States, the term “Approved Retirement” shall not apply to any
Participant: (a) who has an Agent Emeritus contract with an insurance affiliate
of the Company (including, but not limited to, The Prudential Insurance Company
of America), whether or not such individual is deemed to be retirement eligible
or is receiving retirement benefits under any defined benefit pension plan
maintained by the Company or a Subsidiary and in which the Participant
participates; or (b) to any Participant whose employment with the Company or a
Subsidiary has been terminated for Cause, in either case whether or not such
individual is deemed to be retirement eligible or is receiving retirement
benefits under any defined benefit pension plan maintained by the Company or a
Subsidiary and in which the Participant participates or would otherwise satisfy
the criteria set forth by the Committee as noted in the preceding sentence.
(f)    Award. An “Award” means the award of an Annual Incentive Award, a
Performance Unit, an Option, a SAR, a Restricted Unit, Restricted Stock or
Performance Share, including any associated Dividend Equivalents, under the
Plan, and shall also include an award of Restricted Stock or Restricted Units
(including any associated Dividend Equivalents) made in conjunction with other
incentive programs established by the Company or its Subsidiaries and so
designated by the Committee.
(g)    Award Agreement. “Award Agreement” means one or more documents prepared
by the Company, in written or electronic form, that


2



--------------------------------------------------------------------------------




individually or collectively set forth the terms and conditions of any Award
granted under the Plan, and which are accepted, acknowledged or consented to
(including by negative consent) by the Eligible Individual to whom the
underlying Award is granted.
(h)    Beneficial Owner. “Beneficial Owner” means any “person,” as such term is
used in Section 13(d) of the Exchange Act, who, directly or indirectly, has or
shares the right to vote, dispose of, or otherwise has “beneficial ownership” of
such securities (within the meaning of Rule 13d-3 and Rule 13d-5 under the
Exchange Act), including pursuant to any agreement, arrangement or understanding
(whether or not in writing).
(i)    Board. “Board” means the Board of Directors of the Company.
(j)    Cause. “Cause” means, with respect to a Participant, any of the following
(as determined by the Committee in its sole discretion): (i) dishonesty, fraud
or misrepresentation; (ii) inability to obtain or retain appropriate licenses;
(iii) violation of any rule or regulation of any regulatory agency or
self-regulatory agency; (iv) violation of any policy or rule of the Company or
any Subsidiary; (v) commission of a crime; (vi) breach by a Participant of any
written covenant or agreement with the Company or any Subsidiary not to disclose
or misuse any information pertaining to, or misuse any property of, the Company
or any Subsidiary, or (vii) any act or omission detrimental to the conduct of
the business of the Company or any Subsidiary in any way.
(k)    Change of Control. A “Change of Control” shall be deemed to have occurred
if any of the following events shall occur:
(i)    any Person is or becomes the Beneficial Owner, either directly or
indirectly, of securities of the Company representing twenty-five percent
(25%) or more of the combined Voting Power of the Company’s securities; or
(ii)    within any twenty-four (24) month period, the Incumbent Directors shall
cease to constitute at least a majority of the Board or the board of directors
of any successor to the Company; provided, however, that any director elected to
the Board, or nominated for election, by a majority of the Incumbent Directors
then still in office shall be deemed to be an Incumbent Director for purposes of
this subclause (ii); or
(iii)    upon the consummation of a Corporate Event, immediately following the
consummation of which the shareholders of the Company immediately prior to such
Corporate Event do not hold, directly or


3



--------------------------------------------------------------------------------




indirectly, in substantially the same relative proportions as immediately prior
to the Change of Control, a majority of the Voting Power of (x) in the case of a
merger or consolidation, the surviving or resulting corporation, (y) in the case
of a share exchange, the acquiring corporation or (z) in the case of a division
or a sale or other disposition of assets, each surviving, resulting or acquiring
corporation which, immediately following the relevant Corporate Event, holds
more than twenty-five percent (25%) of the consolidated assets of the Company
immediately prior to such Corporate Event.
(l)    Change of Control Price. “Change of Control Price” means the highest
price per share of Common Stock paid in conjunction with any transaction
resulting in a Change of Control (as determined in good faith by the Committee
if any part of the offered price is payable other than in cash) or, in the case
of a Change of Control occurring solely by reason of a change in the composition
of the Board, the highest Fair Market Value of the Common Stock on any of the 30
trading days immediately preceding the date on which a Change of Control occurs;
provided that, with respect to any portion of any Option or SAR, the Change of
Control Price shall not exceed the Fair Market Value of the Common Stock on the
date that a Change of Control occurs.
(m)    Code. “Code” means the Internal Revenue Code of 1986, as amended,
including, for these purposes, any regulations promulgated by the Internal
Revenue Service with respect to the provisions of the Code (“Treasury
Regulations”), and any successor thereto.
(n)    Converted Awards. “Converted Awards” shall have the meaning set forth in
Section 10.1.
(o)    Committee. “Committee” means the Compensation Committee of the Board or
such other committee of the Board as the Board shall designate from time to time
as responsible for the administration of the Plan as to all or any class of
Eligible Individuals. In determining the committee of the Board to serve as the
Committee or the composition of any such committee, the Board shall endeavor to
select a committee whose members shall consist of two or more members, each of
whom shall be a “Non-Employee Director” within the meaning of Rule 16b-3, as
promulgated under the Exchange Act, an “outside director” within the meaning of
section 162(m) of the Code, and an “independent director” under Section 303A of
the New York Stock Exchange’s Listed Company Manual, or any successors thereto.


4



--------------------------------------------------------------------------------




(p)    Common Stock. “Common Stock” means the Common Stock of the Company, par
value $0.01 per share.
(q)    Company. “Company” means Prudential Financial, Inc., a New Jersey
corporation, and any successor thereto.
(r)    Corporate Event. “Corporate Event” means a merger, consolidation,
recapitalization or reorganization, share exchange, division, sale, plan of
complete liquidation or dissolution, or other disposition of all or
substantially all of the assets of the Company, which has been approved by the
shareholders of the Company.
(s)    Covered Employees. “Covered Employees” are any Executive Officers or
other Eligible Individuals who during the taxable year of the Company relevant
to the inquiry are “covered employees” within the meaning of Code section
162(m); provided that, when applying such term to any taxable year for which the
Covered Employees are not yet determined, such term shall include such persons
as could reasonably be expected to be “covered employees” within the meaning of
Section 162(m) for such taxable year based on their status (i.e., as an
executive officer) with, and compensation from, the Company at the date of
determination.
(t)    Disability. “Disability” means with respect to any Participant, long-term
disability (but not optional long-term disability coverage) as defined under the
welfare benefit plan maintained by either the Company or a Subsidiary and in
which the Participant participates and from which the Participant is receiving a
long-term disability benefit. In jurisdictions outside of the United States
where long-term disability is covered by a mandatory or universal program
sponsored by the government or an industrial association, a Participant
receiving long-term disability benefits from such a program is considered to
meet the disability definition of the Plan.
(u)    Director. “Director” means any director of the Company who is not also an
employee of the Company or any Subsidiary.
(v)    Dividends. “Dividends” means the regular cash dividends paid by the
Company upon one share of Common Stock from time to time.
(w)    Dividend Equivalents. “Dividend Equivalents” means an amount equal to the
regular cash dividends paid by the Company upon one share of Common Stock in
connection with the grant of Restricted Units or Performance Shares awarded to a
Participant in accordance with Article VIII of the Plan or any Performance Unit
valued by reference to the Common Stock.


5



--------------------------------------------------------------------------------




(x)    Domestic Partner. “Domestic Partner” means any person qualifying to be
treated as a domestic partner of a Participant under the applicable policies, if
any, of the Company or Subsidiary that employs the Participant.
(y)    Effective Date. “Effective Date” generally means the first date upon
which the Plan shall become effective, which will be the date the Plan has been
both (a) approved by the Board and (b) approved by a majority of the votes cast
at a duly held shareholders’ meeting at which the requisite quorum, as set forth
in the Company’s Amended and Restated Certificate of Incorporation, of
outstanding voting stock of the Company is, either in person or by proxy,
present and voting on the Plan. However, for purposes of any Option grant that
is an ISO, the term “Effective Date” shall mean solely the adoption of the Plan
by the Board.
(z)    Eligible Individual. For purposes of this Plan only, “Eligible
Individual” means any individual who is a Director or either an employee
(including each officer) of, or an insurance agent (including, but not limited
to, a common law employee, a statutory employee, or, for purposes of any
non-domestic United States Subsidiary, any individual who is classified as a
Life Planner and/or Sales Manager and has the status of an “international
independent contractor agent” who is characterized as an independent contractor
for purposes of applicable local law) of, the Company or any such Subsidiary.
(aa)    Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934,
as amended.
(bb)    Executive Officer. “Executive Officer” means each person who is an
officer of the Company or any Subsidiary and who is subject to the reporting
requirements under Section 16(a) of the Exchange Act.
(cc)    Fair Market Value. “Fair Market Value” means, on any date, the price of
the last trade, regular way, in the Common Stock on such date on the New York
Stock Exchange or, if at the relevant time, the Common Stock is not listed to
trade on the New York Stock Exchange, on such other recognized quotation system
on which the trading prices of the Common Stock are then quoted (the “Applicable
Exchange”). In the event that (i) there are no Common Stock transactions on the
Applicable Exchange on any relevant date, Fair Market Value for such date shall
mean the closing price on the immediately preceding date on which Common Stock
transactions were so reported and (ii) the Applicable Exchange adopts a trading
policy permitting trades after 5 P.M. Eastern Standard Time (“EST”), Fair Market
Value shall mean the last trade, regular way, reported on or before 5 P.M. EST
(or such earlier or later time as the Committee may establish from time to
time).


6



--------------------------------------------------------------------------------




(dd)    Family Member. “Family Member” means, as to a Participant, any
(i) child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, sister-in-law (including adoptive relationships), or Domestic
Partner of such Participant, (ii) trusts for the exclusive benefit of one or
more such persons and/or the Participant and (iii) other entity owned solely by
one or more such persons and/or the Participant.
(ee)    Incumbent Directors. “Incumbent Directors” means, with respect to any
period of time specified under the Plan for purposes of determining a Change of
Control, the persons who were members of the Board at the beginning of such
period.
(ff)    ISO. “ISO” means an Option that is an “incentive stock option” within
the meaning of Code section 422.
(gg)    Nonstatutory Stock Option. “Nonstatutory Stock Option” means an Option
that is not an ISO.
(hh)    Option (including ISOs and Nonstatutory Stock Options). “Option” means
the right to purchase Common Stock at a stated price for a specified period of
time. For purposes of the Plan, an Option may be either (i) an ISO or (ii) a
Nonstatutory Stock Option.
(ii)    Participant. “Participant” shall have the meaning set forth in Article
III of the Plan.
(jj)    Performance Cycle. “Performance Cycle” means the period selected by the
Committee during which the performance of the Company or any Subsidiary or unit
thereof or any individual is measured for the purpose of determining the extent
to which an Award subject to Performance Goals has been earned.
(kk)    Performance Goals. “Performance Goals” means the objectives for the
Company, any Subsidiary or business unit thereof, or an Eligible Individual that
may be established by the Committee for a Performance Cycle with respect to any
performance-based Awards contingently granted under the Plan.
(ll)    Performance Shares. “Performance Shares” means an Award made pursuant to
Article IX of the Plan, which are units denominated in Common Stock, the number
of such units which may be adjusted over a Performance Cycle based upon the
satisfaction of Performance Goals.


7



--------------------------------------------------------------------------------




(mm)    Performance Unit. A “Performance Unit” means an Award of units made
pursuant to Article IX of the Plan, which are valued by reference to Common
Stock, equity attributable to the Company, or such property (including, but not
limited to, cash) specified by the Committee, the number or value of such units
which may be adjusted over a Performance Cycle based on the satisfaction of
Performance Goals.
(nn)    Person. “Person” means any person (within the meaning of Section 3(a)(9)
of the Exchange Act), including any group (within the meaning of Rule 13d-5(b)
under the Exchange Act)), but excluding any of the Company, any Subsidiary or
any employee benefit plan sponsored or maintained by the Company or any
Subsidiary.
(oo)    Plan Year. “Plan Year” means a period of twelve months commencing on
January 1st and ending on the next December 31st.
(pp)    Prior Plan. “Prior Plan” means the Prudential Financial, Inc. Omnibus
Incentive Plan, as amended from time to time.
(qq)    Restricted Period. “Restricted Period” means the period of time during
which Restricted Units or shares of Restricted Stock are subject, as applicable,
to forfeiture, restrictions on transfer or deferral or settlement or payment,
pursuant to Article VIII of the Plan.
(rr)    Restricted Stock. “Restricted Stock” means Common Stock awarded to a
Participant pursuant to the Plan that is subject to forfeiture and restrictions
on transferability in accordance with Article VIII of the Plan.
(ss)    Restricted Unit. “Restricted Unit” means a Participant’s right to
receive, pursuant to this Plan, one share of Common Stock (or such number of
shares or other securities to which such right may relate by reason of any
conversion effected in accordance with the terms hereof, including the
provisions of Article X) or the cash value thereof, at the end of a specified
period of time, which right is subject to forfeiture in accordance with Article
VIII of the Plan.
(tt)    SAR. “SAR” means a stock appreciation right granted under Article VII in
respect of one or more shares of Common Stock that entitles the holder thereof
to receive, in cash or Common Stock, at the discretion of the Committee (which
discretion may be exercised at or after grant, including after exercise of the
SAR), an amount per share of Common Stock equal to the excess, if any, of the
Fair Market Value on the date the SAR is exercised over the Fair Market Value on
the date the SAR is granted.


8



--------------------------------------------------------------------------------




(uu)    Subsidiary. “Subsidiary” means any corporation or partnership in which
the Company owns, directly or indirectly, more than fifty percent (50%) of the
total combined voting power of all classes of stock of such corporation or of
the capital interest or profits interest of such partnership.
(vv)    Voting Power. A specified percentage of “Voting Power” of a company
means such number of the Voting Securities as shall enable the holders thereof
to cast such percentage of all the votes which could be cast in an annual
election of directors.
(ww)    Voting Securities. “Voting Securities” means all securities of a company
entitling the holders thereof to vote in an annual election of directors.
Section 2.2    Gender and Number. Except when otherwise indicated by the
context, words in the masculine gender used in the Plan shall include the
feminine gender, the singular shall include the plural, and the plural shall
include the singular.
ARTICLE III    

ELIGIBILITY AND PARTICIPATION
Section 3.1    Participants. Participants in the Plan shall be those Eligible
Individuals designated from time to time by the affirmative action of the
Committee (or its delegate) to participate in the Plan.
Section 3.2    Types of Awards. The Committee (or its delegate) may grant any or
all of the Awards specified herein to any particular Participant (subject to the
applicable limitations set forth in the Plan). Any Award may be made for one
(1) year or multiple years without regard to whether any other type of Award is
made for the same year or years.
Section 3.3     Employment and Service. In applying the terms “employment”, “
termination of employment”, “retirement” or similar terms in the context of the
service for the Company or any Subsidiary of an Eligible Individual or
Participant who is not a common law employee such terms shall be deemed to
relate to such person’s service or, as the context dictates, the termination or
cessation thereof.
ARTICLE IV    

POWERS OF THE COMMITTEE


9



--------------------------------------------------------------------------------




Section 4.1    Power to Grant. The Committee shall have the authority, subject
to the terms of the Plan, to determine those Eligible Individuals to whom Awards
shall be granted and the terms and conditions of any and all Awards including,
but not limited to:
(a)    the number of shares of Common Stock to be covered by each Award;
(b)    the time or times at which Awards shall be granted;
(c)    the terms and provisions of the instruments by which Options may be
evidenced, including the designation of Options as ISOs or Nonstatutory Stock
Options;
(d)    the determination of the period of time during which (i) restrictions on
Restricted Stock or Restricted Units shall remain in effect or (ii) Restricted
Units granted in lieu of, or in substitution for, a payment in cash will be
subject to deferral;
(e)    the establishment and administration of any Performance Goals applicable
to Awards granted under the Plan;
(f)    the determination of Participants’ Performance Units or Performance Share
Awards, including any Performance Goals and Performance Cycles; and
(g)    the development and implementation of specific stock-based programs for
the Company and its Subsidiaries that are consistent with the intent and
specific terms of the framework created by this Plan.
Appropriate officers of the Company or any Subsidiary may suggest to the
Committee the Eligible Individuals who should receive Awards, which the
Committee may accept or reject in its sole discretion. The Committee shall
determine the terms and conditions of each Award at the time of grant. The
Committee may establish different terms and conditions for different
Participants and for the same Participant for each Award such Participant may
receive, whether or not granted at different times.
Section 4.2    Administration.
(a)    Rules, Interpretations and Determinations. The Committee shall administer
the Plan. Any Award granted by the Committee under the Plan may be subject to
such conditions, not inconsistent with the terms of the Plan, as the Committee
shall determine. The Committee shall have full authority to interpret and
administer the Plan, to establish, amend, and rescind rules and regulations
relating to the Plan or any class of


10



--------------------------------------------------------------------------------




Awards or class of Participants, to provide for conditions deemed necessary or
advisable to protect the interests of the Company, to construe the respective
Award Agreements and to make all other determinations necessary or advisable for
the administration and interpretation of the Plan in order to carry out its
provisions and purposes. Determinations, interpretations, or other actions made
or taken by the Committee shall be final, binding, and conclusive for all
purposes and upon all persons.
The Committee’s determinations under the Plan (including the determination of
the Eligible Individuals to receive Awards, the form, amount and timing of such
Awards, the terms and provisions of such Awards and any Award Agreements) may
vary, and need not be uniform, whether or not any such Eligible Individuals
could be deemed to be similarly situated.
(b)    Agents and Expenses. The Committee may appoint agents (who may be
officers or employees of the Company) to assist in the administration of the
Plan and may grant authority to such persons to execute Award Agreements or
other documents on its behalf. All expenses incurred in the administration of
the Plan, including, without limitation, for the engagement of any counsel,
consultant or agent, shall be paid by the Company. The Committee may consult
with legal counsel, who may be counsel to the Company, and shall not incur any
liability for any action taken in good faith in reliance upon the advice of
counsel. Any proceeds received by the Company in connection with any Award will
be used for general corporate purposes.
(c)    Delegation of Authority. Notwithstanding anything else contained in the
Plan to the contrary herein, the Committee may delegate, subject to such terms
or conditions or guidelines as it shall determine, to any member of the Board or
any employee of the Company or its affiliates or any group of such directors or
employees any portion of its authority and powers under the Plan with respect to
Participants who are not Executive Officers or Directors. Only the Committee may
select, grant, administer, or exercise any other discretionary authority under
the Plan in respect of Awards granted to such Participants who are Executive
Officers or Directors.
Section 4.3    409A Compliance. The Plan is intended to be administered in a
manner consistent with the requirements, where applicable, of Section 409A of
the Code. Where reasonably possible and practicable, the Plan shall be
administered in a manner to avoid the imposition on Eligible Individuals of
immediate tax recognition and additional taxes pursuant to such Section 409A of
the Code. To that end, and without limiting the generality of the foregoing,
unless otherwise expressly provided herein or in any Award Agreement, any amount
payable or shares distributable hereunder in connection with the vesting of any
Award (including upon the satisfaction of any applicable performance criteria)
shall be paid not later than two and one-half months (or such other time as is
required to cause such amounts not to be treated as deferred compensation under


11



--------------------------------------------------------------------------------




Section 409A of the Code) following the end of the taxable year of the Company
or the Eligible Individual in which the Eligible Individual’s rights with
respect to the corresponding Award (or portion thereof) ceased to be subject to
a substantial risk of forfeiture. Notwithstanding the foregoing, neither the
Company nor the Committee shall have any liability to any person in the event
Section 409A of the Code applies to any Award in a manner that results in
adverse tax consequences for the Eligible Individual or any of his or her
beneficiaries or transferees.
Section 4.4    Participants Based Outside the United States. Notwithstanding
anything to the contrary herein, the Committee, to conform with provisions of
local laws and regulations in foreign countries in which the Company or its
Subsidiaries operate, shall have sole discretion to (a) modify the terms and
conditions of Awards granted to Participants employed outside the United States,
(b) establish subplans with modified exercise procedures and such other
modifications as may be necessary or advisable under the circumstances presented
by local laws and regulations; and (c) take any action which it deems advisable
to obtain, comply with or otherwise reflect any necessary governmental
regulatory procedures, exemptions or approvals with respect to the Plan or any
subplan established hereunder.
Section 4.5    Newly Eligible Participants. The Committee shall be entitled to
make such rules, determinations and adjustments, as it deems appropriate with
respect to any Participant who becomes eligible to receive a performance-based
Award after the commencement of a Performance Cycle.
Section 4.6    Restrictive Covenants and Other Conditions. Without limiting the
generality of the foregoing, the Committee may condition the grant of any Award
under the Plan upon the Participant to whom such Award would be granted agreeing
in writing to certain conditions in addition to the provisions regarding
exercisability of the Award (such as restrictions on the ability to transfer the
underlying shares of Common Stock) or covenants in favor of the Company and/or
one or more Subsidiaries (including, without limitation, covenants not to
compete, not to solicit employees and customers and not to disclose confidential
information) that may have effect during or following the termination of the
Participant’s employment with the Company and its Subsidiaries and before or
after the Award has been exercised, including, without limitation, the
requirement that the Participant disgorge any profit, gain or other benefit
received in respect of the exercise of the Award prior to any breach of any such
covenant by the Participant). In addition, the Committee may condition the grant
of any Award upon the Participant’s agreement to comply with, and be subject to,
the terms and conditions of any policy that requires the disgorgement of any
profits or any other benefits received or to be received with respect to (i)
such Award, (ii) any prior Awards made hereunder or any awards made under the
Prior Plan or (iii) any other incentive or other compensation arrangement or
payment, in any case on account of (x) a restatement of the financial


12



--------------------------------------------------------------------------------




results of the Company and/or its Affiliates, (y) misconduct by the Participant,
persons under the supervision of the Participant or other employees or agents of
the Company or its Affiliates or (z) such other circumstances as shall from time
to time be specified in such policy.
Section 4.7    Performance Based Compensation Interpretations; Limitations on
Discretion. Notwithstanding anything contained in the Plan to the contrary, to
the extent the Committee has required upon grant that any Annual Incentive
Award, Performance Unit, Performance Share, Restricted Unit or Restricted Stock
must qualify as “other performance based compensation” within the meaning of
Section 162(m)(4)(c) of the Code and desires to adopt Performance Goals with
respect thereto in addition to the satisfaction of the Adjusted Operating Income
requirement set forth in Section 5.2(b), the Committee shall (a) specify and
approve the specific terms of any Performance Goals with respect to such Awards
in writing no later than ninety (90) days from the commencement of the
Performance Cycle to which the Performance Goal or Goals relate, and (b) not be
entitled to exercise any subsequent discretion otherwise authorized under the
Plan (such as the right to authorize payout at a level above that dictated by
the achievement of the relevant Performance Goals) with respect to such Award if
the ability to exercise discretion (as opposed to the exercise of such
discretion) would cause such Award to fail to qualify as other performance based
compensation.
Section 4.8    Indemnification. No member of the Committee shall be personally
liable for any action, omission or determination relating to the Plan, and the
Company shall indemnify and hold harmless each member of the Committee and each
other director or employee of the Company or any of its Affiliates to whom any
duty or power relating to the administration or interpretation of the Plan has
been delegated, against any cost or expense (including counsel fees) or
liability (including any sum paid in settlement of a claim with the approval of
the Committee) arising out of any action, omission or determination related to
the Plan, if, in either case, such member, director or employee made or took
such action, omission, or determination in good faith and in a manner such
person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, such person had
no reasonable cause to believe his or her conduct was unlawful.
ARTICLE V    

COMMON STOCK SUBJECT TO PLAN; OTHER LIMITATIONS
Section 5.1    Share Reserve.
(a)    Shares Available for Awards. Subject to the provisions of Section 5.4,
the number of shares of Common Stock issuable under the Plan for Awards shall be
(i) 23,000,000, plus (ii) any shares of Common Stock remaining available for
(and not


13



--------------------------------------------------------------------------------




subject to) awards under the Prior Plan as of the Effective Date, plus (iii) any
additional shares of Common Stock that become available for award pursuant to
Section 5.3 as a result of a forfeiture, settlement and/or other cancellation of
any award under the Prior Plan. Any shares issued in connection with Options and
SARs shall be counted against this share reserve as one (1) share for every one
(1) share issued; for Awards other than Options and SARs, any shares issued
shall be counted against this share reserve as two (2) shares for every one (1)
share issued. After the Effective Date, no awards may be granted under the Prior
Plan.
(b)    The shares to be delivered under the Plan may consist, in whole or in
part, of Common Stock purchased by the Company for such purpose, treasury Common
Stock or authorized but unissued Common Stock, not reserved for any other
purpose.
Section 5.2    Individual Award Limitations. Subject to the provisions of
Section 5.4, the following individual Award limits apply:
(a)    Options/SARs: During any three (3) year period, the total number of
shares of Common Stock subject to Options and SARs awarded to any Participant
may not exceed 2,500,000.
(b)    Individual Performance-Based Limitations: To the extent that any Annual
Incentive Award awarded to a Participant is intended to satisfy the requirements
of Code section 162(m)(4)(C) as “other performance based compensation,” the
maximum aggregate amount that may be payable to such Participant in respect of
any such Annual Incentive Award shall not exceed the product of (i) four-tenths
of one percent (0.4%) and (ii) Adjusted Operating Income reported for the fiscal
year ended immediately prior to the year in which payment for such Annual
Incentive Award is due. To the extent that any Performance Unit, Restricted
Stock, Restricted Unit and Performance Share Awards awarded to a Participant and
any Dividend Equivalents credited in respect of such Awards are intended to
satisfy the requirements of Code section 162(m)(4)(C) as “other performance
based compensation” and are payable in the same calendar year (determined
without regard to any deferral beyond the earliest date of payment), the maximum
aggregate amount that may be payable in respect of all such Awards shall not
exceed the product of (i) four-tenths of one percent (0.4%) and (ii) the
greatest amount of Adjusted Operating Income reported with respect to any of the
three fiscal years ended immediately prior to the year in which payment is due;
provided, however, that no amount shall be payable with respect to any
individual Performance Unit, Restricted Stock, Restricted Unit and Performance
Share Award unless the Company had positive Adjusted Operating Income in at
least one fiscal year that ended during the period in which such


14



--------------------------------------------------------------------------------




Award was outstanding and in which such Award was outstanding for at least 276
days.
(c)    Limitation on Director Compensation. In no event shall the grant date
value of any Awards granted hereunder (including, without limitation, Restricted
Units), plus the amount of any compensation payable in cash, to a Director in
respect of services in any compensation year exceed $600,000. For this purpose,
a compensation year shall mean the period from one annual meeting of the
Company’s shareholders to the next following annual meeting of such
shareholders.
Section 5.3    Cancelled, Terminated, or Forfeited Awards. Should any Award
granted under this Plan or any award under the Prior Plan that is outstanding on
the Effective Date for any reason expire without having been exercised, be
cancelled, terminated or forfeited or otherwise settled without the issuance of
any Common Stock (including, but not limited to, shares tendered or withheld to
exercise outstanding Options or SARs, shares tendered or withheld for taxes on
Awards or awards granted under the Prior Plan or shares issued in connection
with a Restricted Stock or Restricted Unit Award that are subsequently
forfeited), any such shares of Common Stock subject to such an award shall be
available for grants of Awards under the Plan based, in each case, on the number
of shares of Common Stock counted against the share reserve set forth in Section
5.1 (or under Section 5.1 of the Prior Plan) in respect of such Award or Prior
Plan award, provided that any shares of Common Stock tendered to exercise
outstanding Options or SARs, tendered for taxes on any Award, withheld for taxes
on any Restricted Stock Award or issued in connection with any Award and
subsequently forfeited, in each case after the tenth anniversary of the
Effective Date, shall not be available for grants of Awards or otherwise be
treated as available for issuance under the Plan.
Section 5.4    Adjustment in Capitalization. In the event of any Adjustment
Event, (a) the aggregate number and the kind of shares available for Awards
under Section 5.1, (b) the aggregate limitations on the number of shares that
may be awarded as a particular type of Award or that may be awarded to any
particular Participant in any particular period under Section 5.2 and (c) the
aggregate number and kind of shares subject to outstanding Awards and the
respective exercise prices or base prices applicable to outstanding Awards shall
be equitably adjusted by the Committee, in such manner as the Committee shall
determine, with respect to such Adjustment Event, and the Committee’s
determination shall be conclusive. Unless the Committee determines that another
kind or form of adjustment is equitable and appropriate (or required in
accordance with the provisions of Section 10.2), subject to any required action
by shareholders of the Company, in any Adjustment Event that is a merger,
consolidation, reorganization, liquidation, dissolution, spin-off or similar
transaction, any Award granted under the Plan shall be deemed to pertain to the
securities and other property, including


15



--------------------------------------------------------------------------------




cash, to which a holder of the number of shares of Common Stock covered by the
Award would have been entitled to receive in connection with such Adjustment
Event.
Any shares of stock (whether Common Stock, shares of stock into which shares of
Common Stock are converted or for which shares of Common Stock are exchanged or
shares of stock distributed with respect to Common Stock) or cash or other
property received with respect to any award of Restricted Stock, Restricted
Units, Performance Shares or any Performance Unit valued by reference to the
Common Stock granted under the Plan as a result of any Adjustment Event or any
distribution of property shall, except as provided in Article X or as otherwise
provided by the Committee, be subject to the same terms and conditions,
including restrictions on transfer, as are applicable to such Award and any
stock certificate(s) representing or evidencing any shares of stock so received
shall be legended in such manner as the Company deems appropriate. For the
avoidance of doubt, in no event shall any adjustment made in respect of any
extraordinary dividend, spin-off or comparable transaction treated as an
Adjustment Event be deemed to be a Dividend Equivalent for purposes of the Plan.
Section 5.5    Limits On Dividend Equivalents. Unless the Committee shall
otherwise expressly provide, no Dividend Equivalents shall be payable with
respect to any Award unless (and solely to the extent that) the underlying Award
with respect to which such Dividend Equivalents are credited shall have become
vested and payable, and the Dividend Equivalents credited with respect to
Performance Shares or Performance Units valued by reference to Common Stock
shall be determined based on the number of shares of Common Stock that become
payable or that determine the value to be paid in respect of such Award taking
into account the applicable level of performance achieved with respect to such
Award.
Section 5.6    Application of Limits. The limitations set forth under Sections
5.1 and 5.2 herein apply only to Awards both granted and payable to Participants
after the Effective Date under this Plan. With respect to any awards made under
the Prior Plan, the limitations set forth in the corresponding sections of the
Prior Plan shall apply.
Section 5.7    Substitute Awards in Corporate Transactions. Except to the extent
required by applicable law or by any listing or other requirement imposed by any
exchange on which the Common Stock is listed to trade, any Awards that are
issued in connection with the assumption of, or in substitution for, any
outstanding awards of any entity acquired by the Company or any Subsidiary (a
“Substitute Award”), regardless of the form of combination, shall not be counted
against shares authorized for issuance under the Plan pursuant to Section 5.1,
shall not be subject to the individual grant limits set forth in Section 5.2 and
shall not be subject to any other limitations contained herein with regard to
the granting, vesting or other terms and conditions of any such Awards,
including, without limitation, the requirement that Options and SARs have an
exercise


16



--------------------------------------------------------------------------------




price not less than 100% of the Fair Market Value on the date of grant, any
minimum vesting periods or performance conditions that may pertain to the grant
of any type of Award or any limitation pertaining to Awards to Covered
Employees.
Section 5.8        Minimum Vesting. Each Option or SAR granted after the
Effective Date (other than a Substitute Option) shall be subject to a vesting
schedule which provides that such Option or SAR shall not vest or become
exercisable before the first anniversary of the date such Option or SAR is
granted. Notwithstanding the foregoing, Options or SARs that result in the
issuance of an aggregate of up to 5% of the Shares reserved for issuance under
Section 5.1 may be granted to Participants without regard to the minimum vesting
and exercisability limitations described in this Section 5.8.
ARTICLE VI    

STOCK OPTIONS
Section 6.1    Grant of Options. Subject to the provisions of Section 5.1,
Options may be granted to Participants at such time or times as shall be
determined by the Committee. Options granted under the Plan may be of two types:
(i) ISOs and (ii) Nonstatutory Stock Options. Except as otherwise provided
herein, the Committee shall have complete discretion in determining the number
of Options, if any, to be granted to a Participant, except that ISOs may only be
granted to Eligible Individuals who satisfy the requirements for eligibility set
forth under Code section 424. The date of grant of an Option under the Plan will
be the date on which the Option is awarded by the Committee or, if so determined
by the Committee, a later date specified by the Committee or the date on which
occurs any event (including, but not limited to, the completion of an individual
or corporate Performance Goal) the occurrence of which is an express condition
precedent to the grant of the Option. Subject to Section 5.4, the Committee
shall determine the number of Options, if any, to be granted to the Participant.
Each Option grant shall be evidenced by an Award Agreement that shall specify
the type of Option granted, the exercise price, the duration of the Option, the
number of shares of Common Stock to which the Option pertains, and such other
terms and conditions as the Committee shall determine which are not inconsistent
with the provisions of the Plan. Options may be granted in tandem with SARs (as
described in more detail in Article VII). No Dividend Equivalents may be granted
in respect of any Option.
Section 6.2    Exercise Price; No Repricing or Substitution of Options.
Nonstatutory Stock Options and ISOs granted pursuant to the Plan shall have an
exercise price no less than the Fair Market Value of a share of Common Stock on
the date the Option is granted. Except as a result of any Adjustment Event, in
connection with the issuance of an Alternative Award or a Substitute Award or
with the approval of the Company’s shareholders, the Committee shall not have
the power or authority (i) to


17



--------------------------------------------------------------------------------




reduce, whether through amendment or otherwise, the exercise price of any
outstanding Option, (ii) to grant any new Options or other Awards in
substitution for or upon the cancellation of Options previously granted which
shall have the effect of reducing the exercise price of any outstanding Option,
(iii) to buy-out any Option for a cash amount greater than the then current
difference between the Fair Market Value and the exercise price of such Option
or (iv) to take any other actions that are intended to have the effect of
reducing the exercise price of any outstanding Option.
Section 6.3    Exercise of Options. Unless the Committee shall determine
otherwise at or subsequent to the time of grant (but in all events subject to
the provisions of Section 5.8), one-third (1/3) of each Option granted pursuant
to the Plan shall become exercisable on each of the first three
(3) anniversaries of the date such Option is granted; provided that the
Committee may establish performance-based criteria for exercisability of any
Option. Subject to the provisions of this Article VI, once any portion of any
Option has become exercisable it shall remain exercisable for its remaining
term. Unless otherwise specified by the Committee at the date of grant, once
exercisable, an Option may be exercised from time to time, in whole or in part,
up to the total number of shares of Common Stock with respect to which it is
then exercisable. The Committee shall determine the term of each Option granted,
but, except as expressly provided below, in no event shall any such Option be
exercisable for more than 10 years after the date on which it is granted.
Section 6.4    Payment. The Committee shall establish procedures governing the
exercise of Options. No shares shall be delivered pursuant to any exercise of an
Option unless arrangements satisfactory to the Committee have been made to
assure payment of the exercise price therefore. Without limiting the generality
of the foregoing, payment of the exercise price may be made: (a) in cash or its
equivalent; (b) by exchanging shares of Common Stock (which are not the subject
of any pledge or other security interest) owned by the person exercising the
Option (through actual tender or by attestation); (c) through an arrangement
with a broker approved by the Company whereby payment of the exercise price is
accomplished with the proceeds of the sale of Common Stock; or (d) by any
combination of the foregoing; provided that the combined value of all cash and
cash equivalents paid and the Fair Market Value of any such Common Stock so
tendered to the Company, valued as of the date of such tender, is at least equal
to such exercise price. The Committee may also permit an Option to be exercised
by means of a net settlement, such that, in lieu of the holder paying the
exercise price in cash or other consideration, upon exercise, there shall be
issued the greatest number of whole shares determined by dividing (1) the excess
of (A) the Fair Market Value of the shares corresponding to the portion of the
Option being exercised over (B) the exercise price corresponding to such number
of shares, by (2) the Fair Market Value. Any resulting fractional share will be
settled in cash based on such Fair Market Value. For purposes of any net
settlement, unless the Committee shall otherwise direct, Fair Market Value shall
be determined as of


18



--------------------------------------------------------------------------------




the date of exercise. The Company may not make a loan to a Participant to
facilitate such Participant’s exercise of any of his or her Options or payment
of taxes.
Section 6.5    ISOs. Notwithstanding anything in the Plan to the contrary, no
Option that is intended to be an ISO may be granted after the tenth anniversary
of the Effective Date of the Plan. Except as may otherwise be provided for under
the provisions of Article X of the Plan, no term of this Plan relating to ISOs
shall be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the ISO or the Plan
under Section 422 of the Code, or, without the consent of any Participant
affected thereby, to disqualify any ISO under such Section 422.
Section 6.6    Termination of Employment. Regardless of the otherwise applicable
vesting schedule, and unless the Committee shall otherwise determine at or
subsequent to the date of grant:
(a)    Death. In the event a Participant’s employment terminates due to his or
her death, any Options granted to such Participant that are then not yet
exercised shall become immediately exercisable in full and may be exercised by
the Participant’s estate (or as may otherwise be provided for in accordance with
the requirements of Section 12.2) at any time prior to the earlier of the
(i) expiration date of the term of the Options or (ii) third (3rd) anniversary
(or such earlier date as the Committee shall determine at the time of grant) of
the Participant’s death; provided, however, that Nonstatutory Stock Options
shall be exercisable for not less than one (1) year after a Participant’s death
even if such period exceeds the expiration date of the term of the original
grant of such Nonstatutory Stock Options.
(b)    Disability. In the event a Participant’s employment terminates due to
Disability, any Options granted to such Participant that are then not yet
exercised shall become immediately exercisable in full and may be exercised by
the Participant at any time prior to the expiration date of the term of the
Options or within three (3) years (or such shorter period as the Committee shall
determine at the time of grant) following termination of the Participant’s
employment, whichever period is shorter.
(c)    Retirement. In the event a Participant’s employment terminates due to
Approved Retirement, any Options granted to such Participant that are then not
yet exercised shall become immediately exercisable in full and may be exercised
by the Participant at any time prior to the expiration date of the term of the
Options or within five (5) years (or such shorter period as the Committee shall


19



--------------------------------------------------------------------------------




determine at the time of grant) following the Participant’s Approved Retirement,
whichever period is shorter.
(d)    For Cause. In the event a Participant’s employment is terminated for
Cause, any Options granted to such Participant that are then not yet exercised
shall be forfeited at the time of such termination and shall not be exercisable
thereafter and the Committee may, consistent with Section 4.6 of the Plan,
require that such Participant disgorge any profit, gain or other benefit
received in respect of the exercise of any such Options for a period of up to
twelve (12) months prior to termination of the Participant’s employment for
Cause. The provisions of this Section 6.6(d) will apply notwithstanding any
assertion (by the Participant or otherwise) of a termination of employment for
any other reason enumerated under this Section 6.6.
(e)    Resignation. In the event a Participant’s employment terminates due to
his or her resignation from the Company or any Subsidiary, any Options granted
to such Participant that are then not yet exercised shall be forfeited at the
time of such termination and shall not be exercisable thereafter.
(f)    Any Other Reason. In the event a Participant’s employment terminates due
to any reason other than one described in Section 6.6 (a) through (e), any
Options granted to such Participant which are exercisable on the date of
termination of the Participant’s employment may be exercised by the Participant
at any time prior to the expiration date of the term of the Options or the
ninetieth (90th) day following termination of the Participant’s employment,
whichever period is shorter, and any Options that are not exercisable at the
time of termination of employment shall be forfeited at the time of such
termination and not be exercisable thereafter.
ARTICLE VII    

STOCK APPRECIATION RIGHTS (SARs)
Section 7.1    Grant of SARs. SARs may be granted to any Participants, all
Participants or any class of Participants at such time or times as shall be
determined by the Committee. SARs may be granted in tandem with an Option or on
a freestanding basis, not related to any other Award. A grant of a SAR shall be
evidenced in an Award Agreement, which can include being part of the Award
Agreement governing the terms of any Option granted in tandem with such SARs or
pursuant to a separate Award Agreement with respect to freestanding SARs, in
each case containing such provisions not inconsistent with the Plan as the
Committee shall approve. No Dividend Equivalents may be granted in respect of
any SAR.


20



--------------------------------------------------------------------------------




Section 7.2    Terms and Conditions of SARs. Notwithstanding the provisions of
Section 7.1, unless the Committee shall otherwise determine (but in all events
subject to the provisions of Section 5.8), the terms and conditions (including,
without limitation, the exercise period of the SAR, the vesting schedule
applicable thereto and the impact of any termination of service on the
Participant’s rights with respect to the SAR) applicable with respect to
(i) SARs granted in tandem with an Option shall be substantially identical (to
the extent possible taking into account the differences related to the character
of the SAR) to the terms and conditions applicable to the tandem Options and
(ii) freestanding SARs shall be substantially identical (to the extent possible
taking into account the differences related to the character of the SAR) to the
terms and conditions that would have been applicable under Section 6 were the
grant of the SARs a grant of an Option (including, but not limited to, the
application of Section 6.6). Except as a result of an Adjustment Event, in
connection with the issuance of an Alternative Award or a Substitute Award or
with the approval of the Company’s shareholders, the Committee shall not have
the power or authority (i) to reduce, whether through amendment or otherwise,
the base price of any outstanding SAR, (ii) to grant any new SARs or other
Awards in substitution for or upon the cancellation of SARs previously granted
which shall have the effect of reducing the base price of any outstanding SAR,
(iii) to buy-out any SAR for a cash amount greater than the then current
difference between the Fair Market Value and the base price of such SAR or (iv)
to take any other actions that are intended to have the effect of reducing the
exercise price of any outstanding SAR.
Section 7.3    Exercise of Tandem SARs. SARs that are granted in tandem with an
Option may only be exercised upon the surrender of the right to exercise such
Option for an equivalent number of shares and may be exercised only with respect
to the shares of Stock for which the related Award is then exercisable.
Section 7.4    Payment of SAR Amount. Upon exercise of a SAR, the holder shall
be entitled to receive payment, in cash, in shares of Common Stock or in a
combination thereof, as determined by the Committee, of an amount determined by
multiplying:
(a)    the excess, if any, of the Fair Market Value of a share of Stock at the
date of exercise over the Fair Market Value of a share of Common Stock on the
date of grant (or, in the case of an SAR granted in tandem with an Option, the
applicable Option exercise price), by
(b)    the number of shares of Common Stock with respect to which the SARs are
then being exercised;


21



--------------------------------------------------------------------------------




provided, however, that at the time of grant with respect to any SAR payable in
cash, the Committee may establish, in its sole discretion, a maximum amount per
share which will be payable upon the exercise of such SAR.
ARTICLE VIII    

RESTRICTED STOCK, RESTRICTED UNITS
AND DIVIDEND EQUIVALENTS
Section 8.1    Grant of Restricted Stock and Restricted Units. The Committee, in
its sole discretion, may make Awards to Participants of Restricted Stock or
Restricted Units. Any Award made hereunder of Restricted Stock or Restricted
Units shall be subject to the terms and conditions of the Plan and to any other
terms and conditions not inconsistent with the Plan (including, but not limited
to, requiring the Participant to pay the Company an amount equal to the par
value per share for each share of Restricted Stock awarded) as shall be
prescribed by the Committee in its sole discretion, either at the time of grant
or thereafter, and incorporated into the corresponding Award Agreement. As
determined by the Committee, with respect to an Award of Restricted Stock, the
Company shall either (i) transfer or issue to each Participant to whom an award
of Restricted Stock has been made the number of shares of Restricted Stock
specified by the Committee or (ii) hold such shares of Restricted Stock for the
benefit of the Participant for the Restricted Period. In the case of an Award of
Restricted Units, no shares of Common Stock shall be issued at the time an Award
is made, and the Company shall not be required to set aside a fund for the
payment of such Award.
Section 8.2    Dividends and Dividend Equivalents. Dividends payable on
Restricted Stock may be made subject to the same terms and conditions as the
underlying Award of Restricted Stock. Subject to the provisions of Sections
5.2(b) and 5.5, the Committee, in its sole discretion, may make Awards to
Participants of Dividend Equivalents in connection with the grant of Restricted
Units.
Section 8.3    Restrictions On Transferability. Shares of Restricted Stock and
Restricted Units may not be sold, assigned, transferred, pledged, hypothecated
or otherwise encumbered by the Participant during the Restricted Period, except
as hereinafter provided. Notwithstanding the foregoing, the Committee may permit
(on such terms and conditions as it shall establish) shares of Restricted Stock
and Restricted Units to be transferred during the Restricted Periods pursuant to
Section 12.1, provided that any shares of Restricted Stock or Restricted Units
so transferred shall remain subject to the provisions of this Article VIII.
Section 8.4    Rights as a Shareholder. Except for the restrictions set forth
herein and unless otherwise determined by the Committee, the Participant shall
have all the rights of a shareholder with respect to such shares of Restricted
Stock, including but not


22



--------------------------------------------------------------------------------




limited to, the right to vote and the right to receive dividends. A Participant
shall not have any right, in respect of Restricted Units or Dividend Equivalents
awarded pursuant to the Plan, to vote on any matter submitted to the Company’s
shareholders or have any other rights of a shareholder until such time as the
shares of Common Stock attributable to such Restricted Units (and, if
applicable, Dividend Equivalents) have been issued.
Section 8.5    Restricted Period. Unless the Committee shall otherwise determine
at or subsequent to the date an Award of Restricted Stock or Restricted Units
(including any Dividend Equivalents issued in connection with such Restricted
Units) is made to the Participant by the Committee, the Restricted Period shall
commence upon the date of grant by the Committee and shall lapse with respect to
the shares of Restricted Stock or Restricted Units on the third
(3rd) anniversary of the date of grant, unless sooner terminated as otherwise
provided herein.
Section 8.6    Legending or Equivalent. To the extent that certificates are
issued to a Participant in respect of shares of Restricted Stock awarded under
the Plan (or in the event that such Restricted Stock are held electronically),
such shares shall be registered in the name of the Participant and shall have
such legends (or account restrictions) reflecting the restrictions of such
Awards in such manner as the Committee may deem appropriate.
Section 8.7    Termination of Employment. Unless the Committee shall otherwise
determine at or subsequent to the date of grant:
(a)    Death. In the event a Participant’s employment terminates due to his or
her death, the Restricted Period will lapse as to the outstanding shares of
Restricted Stock and/or Restricted Units (including any associated Dividend
Equivalents) granted to such Participant under the Plan. A lump sum payment of
cash or Common Stock shall be made in respect of Restricted Units as soon as
practicable, but not more than 74 days, following the Participant’s termination
of employment.
(b)    Disability. In the event a Participant’s employment terminates due to
Disability, the Restricted Period will lapse as to the outstanding shares of
Restricted Stock and/or Restricted Units (including any associated Dividend
Equivalents) granted to such Participant under the Plan. A lump sum payment of
cash or Common Stock shall be made in respect of Restricted Units as soon as
practicable, but not more than 74 days, following the Participant’s termination
of employment, except that, if the Participant is a specified employee within
the meaning of Section 409A of the Code, payment for any such Award that is
treated as deferred compensation subject to Section 409A shall be made six
months and one day following the date of such termination of employment.


23



--------------------------------------------------------------------------------




(c)    Approved Retirement. In the event a Participant’s employment terminates
due to Approved Retirement, the Restricted Period will lapse as to the
outstanding shares of Restricted Stock and/or Restricted Units (including any
associated Dividend Equivalents) granted to such Participant under the Plan.
Payment in respect of any vested Restricted Stock Units shall be made as soon as
practicable, but not more than 74 days, following termination of the
Participant’s employment, except that, if the Participant is a specified
employee within the meaning of Section 409A of the Code, such payment shall be
made six months and one day following the date of such termination of
employment.
(d)    For Cause. In the event a Participant’s employment is terminated for
Cause, all outstanding shares of Restricted Stock and/or Restricted Units
(including any associated Dividend Equivalents) granted to such Participant
under the Plan shall be forfeited at the time of such termination, and the
Committee may, consistent with Section 4.6 of the Plan, require that such
Participant disgorge any profit, gain or other benefit received in respect of
the lapse of restrictions on any prior grant of Restricted Stock or Restricted
Units (including any Dividend Equivalents) for a period of up to twelve
(12) months prior to the Participant’s termination of employment for Cause. The
provisions of this Section 8.7(d) will apply notwithstanding any assertion (by
the Participant or otherwise) of a termination of employment for any other
reason enumerated under this Section 8.7.
(e)    Resignation. In the event a Participant’s employment terminates due to
his or her resignation from the Company or any Subsidiary, all outstanding
shares of Restricted Stock and/or Restricted Units (including any associated
Dividend Equivalents) granted to such Participant under the Plan shall be
forfeited upon termination of the Participant’s employment.
(f)    Any Other Reason. In the event a Participant’s employment terminates due
to any reason other than one described in Section 8.7(a) through (e), the
Participant shall receive a payment calculated in the following manner: (i) the
number of shares of Restricted Stock and/or Restricted Units granted to such
Participant under the Plan will be reduced by multiplying the grant by a
fraction, the numerator of which is the number of full months in the applicable
vesting period during which the Participant was an active employee and the
denominator of which is the number of months in the applicable vesting period
(with a partial month worked counted as a full month if the Participant is an
active employee for 15 days or more in that month); and (ii) the resulting
reduced number of Restricted Stock or Restricted Units minus the number, if any,
of shares previously issuable in connection with the partial vesting of such
Award shall be considered vested and payment of such pro-rated Awards is to be
made to


24



--------------------------------------------------------------------------------




the Participant as soon as practicable, but not later than 74 days, after
termination of the Participant’s employment except that, if the Participant is a
specified employee within the meaning of Section 409A of the Code, payment for
any such Award that is treated as deferred compensation subject to Section 409A
shall be made six months and one day following the date of such termination of
employment.
Section 8.8    Issuance of New Certificate or Equivalent; Settlement of
Restricted Units and Dividend Equivalents. Upon the lapse of the Restricted
Period with respect to any shares of Restricted Stock, such shares shall no
longer be subject to the restrictions imposed under Section 8.3 and the Company
shall take such actions as are appropriate to record that such shares are freely
tradable without any restriction imposed under the terms of the Plan. Upon the
lapse of the Restricted Period with respect to any Restricted Units, the Company
shall deliver to the Participant, or the Participant’s beneficiary or estate, as
provided in Section 12.2, one share of Common Stock for each Restricted Unit as
to which restrictions have lapsed and any Dividend Equivalents credited with
respect to such Restricted Units and any interest thereon. The Committee may, in
its sole discretion, elect to pay cash or part cash and part Common Stock in
lieu of delivering only Common Stock for Restricted Units and/or Dividend
Equivalents. If a cash payment is made in lieu of delivering Common Stock for
Restricted Units, the amount of such cash payment for each share of Common Stock
to which a Participant is entitled shall be equal to the Fair Market Value of
the Common Stock on the date on which the Restricted Period lapsed with respect
to the related Restricted Unit.
ARTICLE IX    

ANNUAL INCENTIVE AWARDS,
PERFORMANCE UNITS AND PERFORMANCE SHARES
Section 9.1    Annual Incentive Awards.
(a)    General Description. At the direction of the Committee, Annual Incentive
Awards may be made to Eligible Individuals and, unless determined otherwise by
the Committee at or after the date of grant, shall be paid in cash.
(b)    Requirements for Covered Employees. For any Covered Employees and to the
extent the Committee intends to comply with the requirements for
performance-based Awards described generally under Code section 162(m), the
Committee must certify, prior to payment of any such amounts, that any
applicable Performance Goals and/or other requirements have been satisfied, and
that such amounts are consistent with the limits provided under Section 5.2(b).


25



--------------------------------------------------------------------------------




(c)    Payment of Annual Incentive Awards. If a Participant terminates
employment before payment of an Annual Incentive Award is authorized by the
Committee for any reason other than death, Disability or Approved Retirement,
the Participant shall forfeit all rights to such Annual Incentive Award unless
otherwise determined by the Committee. Unless the Committee determines otherwise
either at grant or thereafter, in the event a Participant terminates employment
before the end of an annual Performance Cycle due to death, Disability, or
Approved Retirement, such Participant, or his or her estate, shall be eligible
to receive a prorated Annual Incentive Award based on (a) in the case of death
or Disability, full achievement of the Participant’s Performance Goals for such
Performance Cycle, and (b) in the case of Approved Retirement, the actual
achievement of the Performance Goals for such Performance Cycle , in each case
prorated for the portion of the Performance Cycle completed before the
Participant’s termination of employment; provided, however, that, in no event,
however, shall such pro-rated Annual Incentive Award be duplicative of any
payment provided in respect of such Annual Incentive Award under any other
agreement or arrangement between the Participant and the Company or any
Subsidiary. Payment of any such Award shall be made at the same time as Annual
Incentive Awards are paid to other Participants receiving such Awards for the
same period (or at such earlier time as the Committee shall determine), but in
no event later than March 15 of the calendar year following the later of the
calendar year in respect of which such Award is payable and the calendar year in
which the Participant’s rights to payment of any such Annual Incentive Award
become vested.
Section 9.2    Performance Units.
(a)    General Description. At the discretion of the Committee, grants of
Performance Units may be made to Eligible Individuals.
(b)    Requirements for Covered Employees. For any Covered Employees and to the
extent the Committee intends to comply with the requirements for
performance-based Awards described generally under Code section 162(m), the
Committee must certify, prior to payment of any such amounts, that any
applicable Performance Goals and/or other requirements have been satisfied, and
that such amounts paid are consistent with the limits provided under
Section 5.2(b).
(c)    Payment of Performance Units. Performance Units shall be payable in cash,
Common Stock, or a combination of cash and Common Stock at the discretion of the
Committee. Unless the Committee shall otherwise determine at or subsequent to
the date of grant:
(i)    Death. In the event a Participant’s employment terminates due to his or
her death during the applicable Performance Cycle, the Participant’s estate


26



--------------------------------------------------------------------------------




or beneficiaries will receive as soon as practicable, but not later than 74
days, following such termination of employment a lump sum payment of the
outstanding Performance Unit granted to such Participant under the Plan,
calculated as if the target value or equivalent value for each Unit had, in
fact, been achieved.
(ii)    Disability. In the event a Participant’s employment terminates due to
Disability during the applicable Performance Cycle, the Participant will receive
as soon as practicable, but not later than 74 days, following such termination
of employment a lump sum payment of the outstanding Performance Unit granted to
such Participant under the Plan, calculated as if the target value or equivalent
value for each Unit had, in fact, been achieved.
(iii)    Approved Retirement. In the event a Participant’s employment terminates
due to Approved Retirement during the applicable Performance Cycle, the
Participant shall receive a payment calculated in the following manner: (A) the
number of Performance Units granted to such Participant under the Plan will be
reduced by multiplying the grant by a fraction, the numerator of which is the
number of full months in the Performance Cycle during which the Participant was
an active employee and the denominator of which is the number of months in the
Performance Cycle (with a partial month worked shall be counted as a full month
if the Participant is an active employee for 15 days or more in that month); and
(B) the resulting reduced number of Performance Units shall be eligible to
become vested subject to the achievement of the applicable Performance Goals,
and to the extent so vested, shall be payable to the Participant in a lump sum
on the 60th day after the completion of the respective Performance Cycle;
provided, however, that, despite the discretion otherwise available to the
Committee under this Section 9.2(c), in no event shall a Covered Employee be
permitted to vest in a number of Performance Units that is greater than (x) the
number in which such Covered Employee would have vested had he remained employed
for the entire Performance Cycle, based on actual achievement of the applicable
Performance Goals, multiplied by (y) the fraction established under subclause
(A) of this Section 9.2(c)(iii).
(iv)    For Cause. In the event a Participant’s employment is terminated for
Cause, all outstanding Performance Units shall be cancelled and the Committee
may, consistent with Section 4.6 of the Plan, require that such Participant
disgorge any profit, gain or other benefit received in respect of the payment of
any prior Performance Units received within a period of twelve (12) months prior
to termination of the Participant’s employment for Cause. The provisions of this
Section 9.2(c)(iv) will apply notwithstanding any assertion (by


27



--------------------------------------------------------------------------------




the Participant or otherwise) of a termination of employment for any other
reason enumerated under this Section 9.2.
(v)    Resignation. In the event a Participant’s employment terminates due to
his or her resignation from the Company or any Subsidiary, all outstanding
Performance Units granted to such Participant under the Plan shall be forfeited
upon termination of the Participant’s employment.
(vi)    Any Other Reason. In the event a Participant’s employment terminates
during the applicable Performance Cycle due to any reason other than one
described in Section 9.2(c)(i) through (v), the Participant shall receive a
payment calculated in the following manner: (A) the number of Performance Units
granted to such Participant under the Plan will be reduced by multiplying the
grant by a fraction, the numerator of which is the number of full months in the
Performance Cycle during which the Participant was an active employee and the
denominator of which is the number of months in the Performance Cycle (with a
partial month worked shall be counted as a full month if the Participant is an
active employee for 15 days or more in that month); and (B) the resulting
reduced number of Performance Units shall be considered vested (without regard
to the achievement of the applicable Performance Goals) and payment made to the
Participant of a lump sum payment as soon as practicable, but not later than 74
days, following such termination of employment of such pro-rated Performance
Unit, calculated as if the target value or equivalent value for each Unit had,
in fact, been achieved; provided, however, that, in no event shall a Covered
Employee be permitted to vest in a number of Performance Units that is greater
than (x) the number in which such Covered Employee would have vested had he
remained employed for the entire Performance Cycle, based on actual achievement
of the applicable Performance Goals, multiplied by (y) the fraction established
under subclause (A) of this Section 9.2(c)(vi), with the amount that is deemed
vested paid promptly (but not later than March 15 of the calendar year)
following the calendar year in which the applicable performance period ends.
Section 9.3    Performance Shares.
(a)    General Description. At the discretion of the Committee, grants of
Performance Share Awards may be made to Eligible Individuals.
(b)    Requirements for Covered Employees. For any Covered Employees and to the
extent the Committee intends to comply with the requirements for
performance-based Awards described generally under Code section 162(m), the
Committee must certify, prior to payment of any such amounts, that any
applicable Performance Goals


28



--------------------------------------------------------------------------------




and/or other requirements have been satisfied, and that such amounts paid are
consistent with the limits provided under Section 5.2(b).
(c)    Payment of Performance Share Awards. Performance Share Awards shall be
payable in Common Stock. Unless the Committee shall otherwise determine at or
subsequent to the date of grant:
(i)    Death. In the event a Participant’s employment terminates due to his or
her death during the applicable Performance Cycle, the Participant’s estate or
beneficiaries will receive as soon as practicable, but not later than 74 days,
following such termination of employment a lump sum payment of the outstanding
Performance Share Award granted to such Participant under the Plan, calculated
as if the target number of Performance Shares had, in fact, been earned.
(ii)    Disability. In the event a Participant’s employment terminates due to
Disability during the applicable Performance Cycle, the Participant will receive
as soon as practicable, but not later than 74 days, following such termination
of employment a lump sum payment of the outstanding Performance Share Award
granted to such Participant under the Plan, calculated as if the target number
of Performance Shares had, in fact, been earned.
(iii)    Approved Retirement. In the event a Participant’s employment terminates
due to Approved Retirement during the applicable Performance Cycle, the
Participant shall receive a payment calculated in the following manner: (A) the
number of Performance Shares granted to such Participant under the Plan will be
reduced by multiplying the grant by a fraction, the numerator of which is the
number of full months in the Performance Cycle during which the Participant was
an active employee and the denominator of which is the number of months in the
Performance Cycle (with a partial month worked shall be counted as a full month
if the Participant is an active employee for 15 days or more in that month); and
(B) the resulting reduced number of Performance Shares shall be eligible to
become vested subject to the achievement of the applicable Performance Goals
and, to the extent vested, shall be payable to the Participant in a lump sum 60
days after the completion of the respective Performance Cycle; provided,
however, that, despite the discretion otherwise available to the Committee under
this Section 9.3(c), in no event shall a Covered Employee be permitted to vest
in a number of Performance Shares that is greater than (x) the number in which
such Covered Employee would have vested had he remained employed for the entire
Performance Cycle, based on actual achievement of the applicable Performance
Goals, multiplied by (y) the fraction established under subclause (A) of this
Section 9.3(c)(iii), with the amount that is deemed vested paid promptly (but
not


29



--------------------------------------------------------------------------------




later than March 15 of the calendar year) following the calendar year in which
the applicable performance period ends.
(iv)    For Cause. In the event a Participant’s employment is terminated for
Cause, all outstanding Performance Share Awards shall be cancelled and the
Committee may, consistent with Section 4.6 of the Plan, require that such
Participant disgorge any profit, gain or other benefit received in respect of
the payment of any prior Performance Share Awards received within a period of
twelve (12) months prior to termination of the Participant’s employment for
Cause. The provisions of this Section 9.3(c)(iv) will apply notwithstanding any
assertion (by the Participant or otherwise) of a termination of employment for
any other reason enumerated under this Section 9.3.
(v)    Resignation. In the event a Participant’s employment terminates due to
his or her resignation from the Company or any Subsidiary, all outstanding
Performance Share Awards granted to such Participant under the Plan shall be
forfeited upon termination of the Participant’s employment.
(vi)    Any Other Reason. In the event a Participant’s employment terminates
during the applicable Performance Cycle due to any reason other than one
described in Section 9.3(c)(i) through (v), the Participant shall receive a
payment calculated in the following manner: (A) the number of Performance Shares
granted to such Participant under the Plan will be reduced by multiplying the
grant by a fraction, the numerator of which is the number of full months in the
Performance Cycle during which the Participant was an active employee and the
denominator of which is the number of months in the Performance Cycle (with a
partial month worked shall be counted as a full month if the Participant is an
active employee for 15 days or more in that month); and (B) the resulting
reduced number of Performance Shares shall be considered vested (without regard
to the achievement of the applicable Performance Goals) and payment made to the
Participant of a lump sum payment as soon as practicable, but not later than 74
days, following such termination of employment of such pro-rated Performance
Share Award, calculated as if the target number of Performance Shares had, in
fact, been earned; provided, however, that, in no event shall a Covered Employee
be permitted to vest in a number of Performance Shares greater than (x) the
number in which such Covered Employee would have vested had he remained employed
for the entire Performance Cycle, based on actual achievement of the applicable
Performance Goals, multiplied by (y) the fraction established under subclause
(A) of this Section 9.3(c)(vi) with the amount that is deemed vested paid
promptly (but not later than March 15 of the calendar year) following the
calendar year in which the applicable performance period ends.


30



--------------------------------------------------------------------------------




Section 9.4    Dividend Equivalents. Subject to the provisions of Sections
5.2(b) and 5.5, the Committee, in its sole discretion, may make Awards to
Participants of Dividend Equivalents in connection with the grant of Performance
Shares and Performance Units valued by reference to the Common Stock.
ARTICLE X    

CHANGE OF CONTROL
Section 10.1    Performance Unit and Performance Share Awards. Unless determined
otherwise by the Committee, in the event of a Change of Control, (a) any
outstanding Performance Unit or Performance Share Awards relating to Performance
Cycles ended prior to the Change of Control which have been earned but not paid
shall be payable in accordance with their terms, and (b) all then-in-progress
Performance Cycles with respect to outstanding Performance Unit or Performance
Share Awards shall end. Unless determined otherwise by the Committee prior to
the Change of Control, each Performance Unit and/or Performance Share Award that
has its Performance Cycle end at the time of a Change of Control shall,
immediately prior to a Change of Control, be converted into a Restricted Unit
Award for the number of shares of Common Stock determined pursuant this Section
10.1 (a “Converted Award”). In the case of any Performance Unit and/or
Performance Share Award as to which (i) at least 50% of the Performance Cycle
will be completed immediately prior to the date of the Change of Control and
(ii) the Committee determines that the achievement of the Performance Goals for
such Performance Cycle is reasonably capable of being assessed based on
performance until the date of the Change of Control, the number of shares of
Common Stock subject to the corresponding Converted Award shall be equal to the
number of shares of Common Stock that would have been payable (or the greatest
number of whole shares of Common Stock having a Fair Market Value equal to the
dollar amount that would have been payable) in respect of such Award at the end
of the Performance Cycle based on the level of performance achieved until the
date of the Change of Control. In the case of all other Performance Shares
and/or Performance Units, the number of shares subject to the corresponding
Converted Award shall be equal to the number of shares of Common Stock that
would have been payable (or the greatest number of whole shares of Common Stock
having a Fair Market Value equal to the dollar amount that would have been
payable) in respect of such Award at the end of the Performance Cycle assuming
the Award was earned at target.
Section 10.2    Alternative Awards. In the event of a Change of Control, to the
extent that prior to the Change of Control the Committee determines that any
then outstanding Option, SAR, Restricted Stock, Restricted Unit (including each
Converted Award issuable pursuant to Section 10.1) or Performance Unit or
Performance Share that has not been converted into a Converted Award will be
honored or assumed, or new


31



--------------------------------------------------------------------------------




rights substituted therefore, by the Participant’s employer (or the parent or an
affiliate of such employer) immediately following the Change of Control, in each
case on terms and conditions that satisfy the minimum conditions set forth in
the next sentence (such honored, assumed or substituted award hereinafter called
an “Alternative Award”), no acceleration of vesting, exercisability or payment
shall occur with respect to such Award (other than to the extent provided in
Section 10.1). For this Section 10.2 to apply, any such Alternative Award must,
as reasonably determined by the Committee in good faith prior to the Change of
Control:
(a)    be based on stock that is traded on an established U.S. securities market
or an established securities market outside the United Stated upon which the
Participants could readily trade the stock without administrative burdens or
complexities;
(b)    provide such Participant with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
such Option, SAR, Restricted Stock, Restricted Unit, Performance Unit and/or
Performance Share, including, but not limited to, an identical or better
exercise or vesting schedules;
(c)    have substantially equivalent value to such Option, SAR, Restricted
Stock, Restricted Unit, Performance Unit and/or Performance Share (determined at
the time of the Change of Control); and
(d)    have terms and conditions which provide that, in the event that the
Participant’s employment is involuntarily terminated for any reason other than
for Cause, all of such Participant’s Options, SARs, Restricted Stock, Restricted
Units or Performance Units or Performance Shares that have not been converted
into Converted Awards shall be deemed immediately and fully exercisable and/or
all restrictions shall lapse, and shall be settled for a payment per each share
of stock subject to the Alternative Award in cash, in immediately transferable,
publicly traded securities, or in a combination thereof, in an amount equal to
(i)  with respect to any Restricted Stock or Restricted Units (including,
without limitation, any Restricted Units subject to a Converted Award), the Fair
Market Value of such stock on the date of the Participant’s termination,
(ii) with respect to any Options and/or SARs, the excess, if any, of the Fair
Market Value of such stock on the date of the Participant’s termination over the
corresponding exercise or base price per share, or (iii) with respect to any
Performance Share or Performance Unit that has not been converted into a
Converted Award pursuant to Section 10.1, the Participant’s target award
opportunity for the Performance Cycle in question. Notwithstanding anything else
in the Plan to the contrary, in no event shall any Participant be deemed to have
been terminated for Cause following a Change of


32



--------------------------------------------------------------------------------




Control unless the Participant’s actions that constitute Cause have resulted in,
or are reasonably expected to result in, (I) significant monetary damages to the
Company or any of its Subsidiaries, (II) material damage to the business or
reputation of the Company or any of its Subsidiaries or (III) the inability of
the Participant to perform the material functions of his position.
Section 10.3    Accelerated Vesting and Payment of Awards. If the Committee
reasonably determines in good faith prior to the occurrence of a Change of
Control that an Alternative Award will not be issued in accordance with the
requirements of Section 10.2 with respect to any Option, SAR, Restricted Stock
Restricted Unit (including each Converted Award issued pursuant to the
provisions of Section 10.1) or Performance Unit or Performance Share that has
not been converted into a Converted Award, then regardless of the otherwise
applicable vesting schedule applicable thereto (i) any such Option and SAR shall
become fully exercisable upon the occurrence of the Change of Control, (ii) the
Restricted Period shall lapse at the Change of Control as to each share of
Restricted Stock and each Restricted Unit and (iii) with respect to any
Performance Share or Performance Unit that has not been converted into a
Converted Award pursuant to Section 10.1, the Performance Cycle shall be deemed
to have ended and the Participant shall be entitled to receive payment in
respect thereof at the Participant’s target award opportunity for such
Performance Cycle. In connection with such a Change of Control, the Committee
may, in its sole discretion, provide that any Option, SAR, Restricted Stock
and/or Restricted Unit, or any Performance Share or Performance Unit that would
not otherwise be payable in cash, that is not honored or assumed pursuant to
Section 10.2 or that is otherwise payable by reason of such Change of Control
shall, upon the occurrence of such Change of Control, be cancelled in exchange
for a payment per share/unit (the “Settlement Payment”) in an amount based on
the Change of Control Price. Any Settlement Payment having a positive amount
shall be paid in cash. To the extent that, at the time of a Change of Control,
the exercise price of an Option or SAR that may be cancelled pursuant to this
Section 10.3 exceeds the Change of Control Price, the Committee may direct that
such Option or SAR shall be cancelled without consideration.
ARTICLE XI    

AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN
Section 11.1    General. The Board may, at any time and from time to time amend,
modify, suspend, or terminate this Plan, in whole or in part, without notice to
or the consent of any Participant or Eligible Individual; provided, however,
that any amendment which would (i) increase the number of shares available for
issuance under the Plan, (ii) lower the minimum exercise price at which an
Option (or the base price at which a SAR) may be granted or take any other
action that is otherwise prohibited with respect to Options under Section 6.2 or
SARs under Section 7.2 or (iii) change the


33



--------------------------------------------------------------------------------




individual Award limits shall be subject to the approval of the Company’s
shareholders. No amendment, modification or termination of the Plan shall in any
manner adversely affect any Award theretofore granted under the Plan, without
the consent of the Participant, provided, however, for the avoidance of
doubt,that
(a)    any change pursuant to, and in accordance with the requirements of,
Article X;
(b)    any acceleration of payments of amounts accrued under the Plan by action
of the Committee or by operation of the Plan’s terms; or
(c)    any decision by the Committee to limit participation (or other features
of the Plan) prospectively under the Plan
shall not be deemed to violate this provision.
ARTICLE XII    

MISCELLANEOUS PROVISIONS
Section 12.1    Transferability of Awards. No Awards granted under the Plan may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution; provided that the
Committee may, in the applicable Award Agreement or otherwise, permit transfers
of Nonstatutory Stock Options with or without tandem SARs, freestanding SARs,
Restricted Stock and Restricted Units to Family Members (including, without
limitation, transfers effected by a domestic relations order) upon such terms
and subject to such restrictions as the Committee shall specify.
Section 12.2    Treatment of Any Outstanding Rights or Features Upon
Participant’s Death. Any Awards, rights or features remaining unexercised or
unpaid at the Participant’s death shall be paid to, or exercised by, the
Participant’s estate except where otherwise provided by law, or when done in
accordance with other methods (including a beneficiary designation process) put
in place by the Committee or a duly appointed designee from time to time. Except
as otherwise provided herein, nothing in this Plan is intended or may be
construed to give any person other than Participants any options, rights or
remedies under this Plan.
Section 12.3    Deferral of Payment. The Committee may, in the applicable Award
Agreement or otherwise, (i) permit a Participant to elect voluntarily to defer
payment of cash or receipt of Common Stock that would otherwise be payable or
issued upon exercise or vesting of an Award or (ii) mandate that such payment of
cash or receipt of Common Stock that would otherwise be payable or issued upon
exercise or vesting of an


34



--------------------------------------------------------------------------------




Award be deferred. Any such deferral, whether elective or mandatory, shall be
subject to such terms and conditions as the Committee may establish.
Notwithstanding anything else contained herein to the contrary, no voluntary
deferrals shall be permitted hereunder in a way that will result in the Company
or any Subsidiary being required to recognize a financial accounting charge due
to such deferral that is substantially greater than the charge, if any, that was
associated with the underlying Award.
Section 12.4    No Guarantee of Employment or Participation. The existence of
the Plan shall not be deemed to constitute a contract of employment between the
Company or any affiliate and any Eligible Individual or Participant, nor shall
it constitute a right to remain in the employ of the Company or any affiliate.
The terms or existence of this Plan, as in effect at any time or from time to
time, or any Award granted under the Plan, shall not interfere with or limit in
any way the right of the Company or any Subsidiary to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company or any Subsidiary or any other
affiliate of the Company. Each employee of the Company or any Subsidiary remains
at will. Except to the extent expressly selected by the Committee to be a
Participant, no person (whether or not an Eligible Individual or a Participant)
shall at any time have a right to be selected for (or additional) participation
in the Plan, despite having previously participated in an incentive or bonus
plan of the Company or an affiliate.
Section 12.5    Tax Withholding. The Company, Subsidiary or an affiliate shall
have the right and power to deduct from all payments or distributions hereunder,
or require a Participant to remit to the Company promptly upon notification of
the amount due, an amount (which may include shares of Common Stock) to satisfy
any federal, state, local or foreign taxes or other obligations required by law
to be withheld with respect thereto with respect to any Award. The Company may
defer payments of cash or issuance or delivery of Common Stock until such
withholding requirements are satisfied. The Committee may, in its discretion,
permit a Participant to elect, subject to such conditions as the Committee shall
impose, (a) to have shares of Common Stock otherwise issuable under the Plan
withheld by the Company or (b) to deliver to the Company previously acquired
shares of Common Stock (through actual tender or attestation), in either case
for the greatest number of whole shares having a Fair Market Value on the date
immediately preceding the date of exercise not in excess of the amount to be
used for tax withholding.
Section 12.6    No Limitation on Compensation; Scope of Liabilities. Nothing in
the Plan shall be construed to limit the right of the Company to establish other
plans if and to the extent permitted by applicable law. The liability of the
Company, Subsidiary or any affiliate under this Plan is limited to the
obligations expressly set forth in the Plan, and no term or provision of this
Plan may be construed to impose any further or


35



--------------------------------------------------------------------------------




additional duties, obligations, or costs on the Company or any affiliate thereof
or the Committee not expressly set forth in the Plan.
Section 12.7    Requirements of Law. The granting of Awards and the issuance of
shares of Common Stock shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
Section 12.8    Term of Plan. The Plan shall be effective upon the Effective
Date. The Plan shall terminate on the earlier of (a) the termination of the Plan
pursuant to Article XI, or (b) when no more shares are available for issuance of
Awards under the Plan.
Section 12.9    Governing Law. The Plan, and all Award Agreements and any other
agreements entered into hereunder, shall be construed in accordance with and
governed by the laws of the State of New Jersey, without regard to principles of
conflict of laws.
Section 12.10    Securities Law Compliance. Instruments evidencing Awards may
contain such other provisions, not inconsistent with the Plan, as the Committee
deems advisable, including a requirement that the Participant represent to the
Company in writing, when an Award is granted or when he receives shares with
respect to such Award (or at such other time as the Committee deems appropriate)
that he is accepting such Award, or receiving or acquiring such shares (unless
they are then covered by a Securities Act of 1933 registration statement), for
his own account for investment only and with no present intention to transfer,
sell or otherwise dispose of such shares except such disposition by a legal
representative as shall be required by will or the laws of any jurisdiction in
winding up the estate of the Participant. The Company shall not be obligated to
recognize the exercise of any Award or to otherwise sell or issue Common Stock
in violation of any applicable securities law, rule or regulation. The Company,
in its discretion, may postpone the exercise of Awards, the issuance or delivery
of Common Stock under any Award or any other action under the Plan to permit the
Company, with reasonable diligence, to complete any necessary or appropriate
stock exchange listing, registration or qualification of such Common Stock or
other required action under any federal or state law, rule, or regulation, or
pay the Participant cash in an amount based upon the Fair Market Value of a
share of Common Stock as of the date shares of Common Stock would otherwise be
issuable with respect to an Award in lieu of issuing shares of Common Stock. Any
postponement of the exercise or settlement of any Award under this Section 12.10
shall not extend the term of such Award, and the Company, its officers and
employees, the Board and the Committee shall have no obligation or liability to
a Participant with respect to any Award (or Common Stock issuable thereunder)
because of any actions taken pursuant to the provisions of this Section 12.10.
Shares of


36



--------------------------------------------------------------------------------




Common Stock issued under the Plan shall be transferable, or may be sold or
otherwise disposed of only if the proposed transfer, sale or other disposition
shall be permissible pursuant to the Plan and if, in the opinion of counsel
satisfactory to the Company, such transfer, sale or other disposition at such
time will be in compliance with applicable securities laws.
Section 12.11    No Impact On Benefits. Except as may otherwise be specifically
provided for under any employee benefit plan, policy or program provision to the
contrary, Awards shall not be treated as compensation for purposes of
calculating an Eligible Individual’s right under any such plan, policy or
program.
Section 12.12    No Constraint on Corporate Action. Except as provided in
Article XI, nothing contained in this Plan shall be construed to prevent the
Company, or any affiliate, from taking any corporate action (including, but not
limited to, the Company’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets) which is deemed by it to be appropriate, or in its best
interest, whether or not such action would have an adverse effect on this Plan,
or any Awards made under this Plan. No employee, beneficiary, or other person,
shall have any claim against the Company, any Subsidiary, or any of its
affiliates, as a result of any such action.
Section 12.13    Captions. The headings and captions appearing herein are
inserted only as a matter of convenience. They do not define, limit, construe,
or describe the scope or intent of the provisions of the Plan.
Section 12.14    Distribution of Amounts Subject to Section 409A.
Notwithstanding anything in the Plan to the contrary, if any amount that is
subject to Section 409A of the Code is to be paid or distributed on account of a
Change of Control (as opposed to being paid or distributed on account of
termination of employment or within a reasonable time following the lapse of any
substantial risk of forfeiture with respect to the corresponding Award), Section
10.2 shall not apply unless compliant with Section 409A and, solely for purposes
of determining whether such distribution or payment shall be made in connection
with a Change of Control, the term Change of Control shall be deemed to be
defined in the manner provided in Section 409A of the Code and the regulations
thereunder. If any such distribution or payment cannot be made because an event
that constitutes a Change of Control under the Plan is not a change of control
as defined under Section 409A of the Code, then such distribution or payment
shall be distributed or paid at the next event, occurrence or date at which such
distribution or payment could be made in compliance with the requirements of
Section 409A of the Code.


37

